Citation Nr: 1726632	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right hip disability (claimed as arthritis), to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for a thoracolumbar spine disability (claimed as low back disorder), to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied service connection, in pertinent part, for a low back disorder and osteoarthritis of the right hip.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During a October 2016 Travel Board Hearing before the undersigned Veterans Law Judge (VLJ), the Veteran testified that he was currently receiving Social Security disability benefits.   While, an inquiry was made to the Social Security Administration (SSA) in 1991, the document received indicates the Veteran was denied disability benefits, but no medical records were received.  No other Social Security records appear in the claims file after 1991.

The record does not specify the disabilities for which he was receiving Social Security benefits.  At this juncture, it cannot be said that the records are not potentially relevant.  Therefore, VA must undertake efforts to obtain the Veteran's Social Security records.  See Baker v. West, 11 Vet. App. 163 (1998) (holding that VA's duty to assist generally includes obtaining SSA records).  


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Social Security records.  If such efforts prove futile, the AOJ should make a formal finding of unavailability in the claims file.  

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






